As the curtain falls on
the twentieth century, this time-honoured institution, the
United Nations, rejoices in the presence of two
distinguished Africans at the helm. The outstanding
freedom fighter of Namibia, Mr. Theo-Ben Gurirab
occupies our presidential perch, while our principled,
purposeful and persuasive Secretary-General, Kofi Annan,
like the proverbial Ol’ Man River, keeps rolling along,
relentlessly serene in his pursuit of world peace and
human development. If Africa is the last impression of
the twentieth century, poetic justice demands that it must
be our first preoccupation in the twenty-first century. This
international forum must readjust the balance over
centuries. We must pay for our dereliction of duty over
Rwanda and the Congo. We must remove the remaining
vestige of apartheid, and we must make a quantum leap
in eliminating poverty and disease by addressing the
causes of poverty.
The Caribbean has always leapt over the restrictions
of size and resources to embrace the global vision of a
liberated world, and the liberation of Africa plays a
24


seminal role in this process. Caribbean thinkers such as
Padmore, C.L.R. James, Professor Arthur Lewis, Dr. Eric
Williams and Dr. Walter Rodney have all sought to
sensitize the world to the catalytic role which Africa must
play in global development.
We recognize, however, that an essential condition for
fulfilling this role must be the overcoming of the
underdevelopment that plagues that continent. But if we are
to progress in that direction, we must first boldly admit that
disunity among the countries of Africa has much to do with
this condition. In an era when other geographic regions and
continents have been uniting for economic advancement,
the African continent remains divided. The time has come,
therefore, for the Organization of African Unity (OAU) to
go further than just making declarations of unity. Pan-
Africanism must not continue to remain stunted, as it was
at the threshold of the sixties. African leaders and statesmen
must show the resolve and the unwavering character of
Nelson Mandela, and give African children, born and
unborn, hope in the future of Africa.
In this regard, the results of the recent Algiers summit
of the OAU are therefore most welcome, for the summit
has demonstrated a new sense of urgency and commitment
on the part of the new leaders of Africa. The United
Nations must not fail to support this progressive
development. For our part, Saint Lucia, mindful of the
African heritage of our people, will exhort our Caribbean
colleagues to consider applying for associate status with the
OAU and to consolidate further our solidarity in the
African, Caribbean and Pacific (ACP) forum.
Our call for unity is not being sent only to our
brothers in Africa. It goes out also to all developing
countries, be they in the Caribbean, Latin America, Asia or
elsewhere. If we in the developing world are to have a
better future in the new millennium, if we are to obtain any
benefits from the new international systems that are
evolving around us, we cannot depend only on the goodwill
of the countries of the developed world. There must be
unity of action and purpose among us; there must be an end
to the in-fighting, the skirmishes, and the wars between us.
The South-South Summit in Havana next year will provide
an excellent opportunity for cementing solidarity on issues
of common concern and deciding on a forward-looking
agenda for the development of our people.
In the Commonwealth Caribbean, we the members of
the Caribbean Community (CARICOM) can be proud of
the 25-year integration movement in which we have been
engaged. We are in the process of completing arrangements
for the creation of a single market and economy and for
the establishment of a Caribbean court of justice that will
be the final appellate court for CARICOM member
countries. But, certainly, we must recognize that while we
have made progress, we have not gone far enough. In
October, the heads of Government of the Caribbean
Community will meet in a special session in Trinidad and
Tobago to consider the future governance of the
Caribbean Community. We urge the leaders of
CARICOM, in what will be their final meeting of the
century, to take decisions on the future of CARICOM that
will erase from the memories of West Indian people all
the hurt, all the pain, all the disappointments of our failed
attempts at closer political union during this century. Let
the occasion for their October meeting be the springboard
that catapults West Indians into what will truly be a new
era. Let our people enter the new millennium with a
CARICOM that will be fully integrated, economically and
politically.
We can extend this tableau to embrace the Non-Self-
Governing Territories of our region. My Government was
pleased to have hosted, in May of this year, the annual
United Nations seminar of the Special Committee on
Decolonization to review the economic, political and
constitutional developments in the remaining small island
Non-Self-Governing Territories. This highly successful
seminar brought together representatives from
Governments and non-governmental organizations and
experts from the Caribbean and Pacific regions. This
important activity resulted in the adoption by the Special
Committee of targeted recommendations in the
furtherance of the decolonization of these Territories. To
this end, we strongly support a second decade on
decolonization to focus on the socio-economic, political
and constitutional development of the remaining small
island Territories, which are integral components of both
the Caribbean and the Pacific regions.
But the realization of these regional goals turns on
the full emergence of Cuba as a vital and creative force
in the integration and development of the Caribbean. This
emergence is frustrated by the inability of the United
Nations to harness the political will to remove the
inhumane sanctions imposed by the United States on the
Cuban people, despite the successive overwhelming votes
religiously taken every year in the Assembly. At the fifty-
third session of the General Assembly, 157 countries
voted in favour of resolution 53/4 to end the economic
embargo against Cuba. The totally callous disregard for
the cumulative will of the Assembly is the touchstone
which characterizes the relationship between the super-
25


Power leviathan and the 187 Lilliputian nations that talk
and vote in this forum. Where is the democracy of which
we speak? Where is the mutual respect for sovereign
nations? Where is the humanity?
The events in Rwanda, Kosovo and East Timor have
drawn serious lessons for the international community. The
spectre of an effete United Nations looking on helplessly
while Member nations intervene unilaterally is a nightmare
on the eve of the new millennium. It is for this reason that
Saint Lucia strongly supports the call by Secretary-General
Kofi Annan for the United Nations to be empowered to
take action, whether militarily or otherwise, to stop crimes
against humanity.
Saint Lucia remains concerned at the systematic
weakening and marginalization of the United Nations. In
this regard, attention is drawn to its operational activities
and its development programmes, particularly the United
Nations Development Programme (UNDP). We call on
donor countries to reconsider the effects of the budget cuts
on regional and country programmes.
We need a United Nations that not only carries out its
peacekeeping and humanitarian capacities, but one that also
plays a central role in the governance of globalization and
trade liberalization to ensure that globalization is about
development.
Our common humanity must demonstrate itself in our
prompt response to natural disasters in each other's
countries. The people of Taiwan have been the most recent
victims of devastating earthquakes, which claimed the lives
of thousands of innocent people. We commiserate with
them. It is at such critical moments that the spirit of
brotherhood must emerge. There was a surge of hope at the
news that the People's Republic of China had pledged
assistance to the Taiwanese across the Taiwan Strait. Let us
hope that the Creator is working in a mysterious way to
bring about the peaceful and mutually agreeable
reunification of the Chinese people on this occasion of the
fiftieth anniversary of China.
Our own island State of Montserrat continues to
struggle to recover from the destruction caused by volcanic
eruptions. Yet the international community continues to
exclude this small island from concessional assistance on
the basis of its high gross national product per capita,
calculated from its small population and inflows of
assistance, mainly from the United Kingdom. The United
Nations, in particular the Committee for Development
Policy, must take the lead role in the revision of the criteria
for concessional assistance to include vulnerabilities and
qualitative data including openness of the economy and
economic shocks. The sustainable development of small
developing countries will remain a dream unless these
fundamental structural and systemic biases are addressed.
Saint Lucia is particularly concerned about the
exclusion of transnational corporations from the rules of
engagement the World Trade Organization (WTO) sets
for trade, since a large percentage of the financing for our
development comes from trade in one commodity. Saint
Lucia will continue to call for an integrated approach to
the consideration of trade and finance in the context of
the upcoming conference on financing for development
and for the participation of all actors, including the
Bretton Woods institutions and the WTO, under the
leadership of the United Nations.
The dispute over the arrangements for the marketing
of bananas has been particularly distasteful. People in
member countries of the European Union are being
punished through sanctions by the United States for the
support of their Governments for the banana marketing
regime. That country continues to promote the interests of
its multinational companies involved in the banana trade
at the expense of smaller economies. There are at the
moment proposals on the table designed to put in place a
new WTO-compatible system for the marketing of
bananas in Europe. All parties, particularly producing
countries, are of the view that a tariff rate quota system
is the most viable regime for all concerned. A
continuation of the tariff rate quota is essential for
ensuring that the market continues to generate adequate
prices.
Yet the United States transnationals engaged in the
industry are instead promoting a simple or linear tariff
mechanism that will have disastrous effects for Caribbean
producers. Saint Lucia and other ACP countries have
expressed dissatisfaction with this recommendation. We
again implore all European Union member States to
revisit this choice and to consider its implications for
Saint Lucia and other ACP countries. We are inherently
unequal trading partners, and the WTO should not subject
small economies to liberalization and unbridled
competition on an equal footing with economies and
corporations far more advanced than they are and expect
them to survive. Saint Lucia again calls on the
international community, including the WTO, to
differentiate between trading partners and promote fair
trade through special and differential treatment, not on a
voluntary basis, but as a contractual obligation.
26


Saint Lucia has been in the forefront of the fight for
the survival of small island States. To quote the words of
the President of the United States in his recent address to
the Assembly,
“We must refuse to accept a future in which one part
of humanity lives on the cutting edge of a new
economy, while the other lives at the knife edge of
survival” (A/54/PV.6).
Globalization has left us on the knife edge of survival.
We are thankful to Europe for empathizing with our
vulnerabilities, and we regret that they have attracted the
wrath of sanctions for their pains. Between the rhetoric and
the reality lies the gaping wound of disillusion and despair.
President Clinton rightly posed the question:
“Will globalism bring shared prosperity, or will it
make the desperate of the world even more
desperate?” (supra).
Saint Lucia can confidently attest to the truth that the
small States and the developing world are desperate, and
that their desperation is compounded by the fact that the
global preoccupation with money and markets is fast
destroying the values and sacred norms in our respective
countries.
“Ill fares the land, to hastening ills a prey
Where wealth accumulates, and men decay”.
(Oliver Goldsmith, The Deserted Village)
The decadence and moral turpitude that has taken over
our paradise of an island is unbelievable. The conspiracy
that threatens to decimate our bananas has left us with
tourism as a strategy for diversification. The twin monsters
of drugs and crime promise to overrun us, and the filth that
spews from cable television pours into our homes. Some of
these homes are nothing more than vile little hovels whose
inhabitants are sustained at night by religion and
unemployed by day. The decay is all-pervasive, and women
from nearby territories are imported to ply their sordid trade
in strip-tease joints.
We have lost our innocence; this is the surest legacy
that globalization has visited upon us. We cannot be
swayed by the rhetoric of partnership when the relentless
logic of globalization is geared to decimate, to marginalize
and to eliminate. The developing world must focus closely
on the Seattle Round and ensure that the wide sweep of
liberalization and open markets does not wash us away. If
the dogmatism and inflexibility of powerful States threaten
our survival, then we must band together in a “Trade
Union of the Poor” to seek justice and humanity. No
poison is a necessary drink, and we cannot be expected to
swallow globalization's cup of hemlock for the greater
glory of the shapers of the new millennium. We want a
new millennium shaped by all Member States, addressing
the needs and interests of all, and beneficial to all.
We share our apprehension with this body. We will
work in the embrace of its wise Charter, but we would
describe globalization in the words of the Irish poet
William Butler Yeats:
“And what rough beast, its hour come round at last,
Slouches towards Bethlehem to be born?”
(The Second Coming)









